Hardin App. No. 6-95-12. This cause is pending before the court on the certification of conflict by the Court of Appeals for Hardin County. On review of the order certifying a conflict,
IT IS DETERMINED by the court that a conflict exists.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 96-615, State v. Dicus, and held for the decision in Supreme Court case No. 96-838, Akron v. Kirby.
IT IS FURTHER ORDERED by the court that the briefing schedule be stayed.